

EXHIBIT 10.31


WITHDRAWAL AGREEMENT


THIS WITHDRAWAL AGREEMENT (this "Withdrawal Agreement"), dated as of October 1,
2004, is made by and between Flint Electric Membership Corporation, an electric
membership corporation organized and existing under the laws of the State of
Georgia (the "Withdrawing Member") and Oglethorpe Power Corporation (An Electric
Membership Corporation), an electric membership corporation organized and
existing under the laws of the State of Georgia ("Oglethorpe").


WHEREAS, the Withdrawing Member is currently a member of Oglethorpe; and


WHEREAS, Oglethorpe, as Seller, and the Withdrawing Member, as Purchaser, are
parties to that certain Amended and Restated Wholesale Power Contract, dated as
of January 1, 2003, as it may be amended from time to time (the "Wholesale Power
Contract"); and


WHEREAS, the Withdrawing Member desires to withdraw as a member of Oglethorpe
and has delivered to Oglethorpe its Notice of Intent to Withdraw in accordance
with the requirements of the Oglethorpe bylaws applicable to the Withdrawing
Member, and


WHEREAS, Oglethorpe has, by executing the Wholesale Power Contract, and
Oglethorpe’s members have, by adopting Section 7(b) of Article I of the
Oglethorpe bylaws providing for member withdrawal, agreed to permit the
Withdrawing Member to satisfy its obligations to Oglethorpe under the Wholesale
Power Contract by performing in accordance with the terms of this Withdrawal
Agreement.


NOW, THEREFORE, for and in consideration of the premises, the mutual promises
and agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Oglethorpe and the
Withdrawing Member, each intending to be legally bound, hereby agree as follows:


ARTICLE 1
 
CONDITIONS PRECEDENT
 
The withdrawal of the Member from Oglethorpe under this Withdrawal Agreement
shall become effective when all of the following conditions have occurred or
been satisfied or waived:


1.1  Notice of Intent to Withdraw. The Withdrawing Member has delivered to
Oglethorpe its Notice of Intent to Withdraw strictly complying with the
requirements of Oglethorpe’s bylaws applicable to the Withdrawing Member.
 
1.2  Certificate of Incumbency. Oglethorpe and the Withdrawing Member each have
delivered to the other a Certificate of Incumbency of the officers of such party
who participated in the transactions contemplated herein.
 



       

--------------------------------------------------------------------------------

 


1.3  No Pending Legal Actions. No suit, action, or other proceeding shall be
pending or threatened by or before any court or governmental or administrative
agency in which it is sought to restrain or prohibit or to obtain damages or
other relief in connection with this Withdrawal Agreement or the consummation of
the transactions contemplated by this Withdrawal Agreement, and no investigation
that may result in any such suit, action or other proceeding shall be pending or
threatened.
 
1.4  No Changes In Law Rendering Transaction Illegal. No statute, rule,
regulation, or order shall have been enacted, entered, or deemed applicable by
any governmental or administrative agency or court which would make the
transactions contemplated by this Withdrawal Agreement illegal.
 
1.5  Cooperation. The Withdrawing Member and Oglethorpe shall have cooperated in
furnishing all information requested by the other to permit them to comply with
their public disclosure obligations and shall have made disclosures and provided
information to rating agencies, lenders and related parties, including
guarantors and underwriters of the other’s debt and their legal counsel as the
other shall have requested.
 
1.6  Time. Ninety (90) days have elapsed since the date on which Oglethorpe
received the Withdrawing Member’s Notice of Intent to Withdraw.
 
1.7  Consent By Applicable Government Authorities And Other Third Parties. All
authorizations, consents, waivers, and approvals of the Rural Utilities Service
("RUS") and all other governmental agencies or authorities and other third
persons, including Georgia Power Company, or other actions or proceedings
required to be obtained or taken by or on behalf of the Withdrawing Member or
Oglethorpe under the laws of any jurisdiction or under this Withdrawal Agreement
or any other agreement in connection with the execution, delivery, and
performance of this Withdrawal Agreement and the consummation of the
transactions contemplated hereby, or required to prevent a breach or default by
the Withdrawing Member or Oglethorpe under any license, permit, contract, note,
or other instrument or document by virtue of the transactions contemplated
hereby shall have been obtained in writing in a form and substance reasonably
satisfactory to Oglethorpe and the Withdrawing Member and delivered to each
party at the closing provided for in Section 3.4.
 
1.8  Opinion Letter. The receipt by Oglethorpe and the Withdrawing Member of a
legal opinion from the other’s counsel in form and substance reasonably
satisfactory to the receiving party.
 
1.9  Confidentiality. The Withdrawing Member shall have complied with the duties
of confidentiality imposed by this Withdrawal Agreement.
 
1.10         Other Obligations. The Withdrawing Member shall have paid in full
or made adequate provision for the payment in full of all debts owed by the
Withdrawing Member to Oglethorpe other than the Withdrawing Member’s obligations
under the Wholesale Power Contract.
 



       

--------------------------------------------------------------------------------

 


ARTICLE 2
 
AMENDMENTS TO WHOLESALE POWER CONTRACT UPON WITHDRAWAL
 
2.1  At the time the Withdrawing Member’s withdrawal becomes effective as
provided in Article 1, the following provisions of this Section 2.1 shall
thereupon become effective between Oglethorpe and the Withdrawing Member, and
the Wholesale Power Contract shall be deemed amended as necessary to reflect the
effectiveness of such provisions:
 
2.1.1  Section 18.1 of the Wholesale Power Contract shall be canceled and of no
effect.
 
2.1.2  All references in the Wholesale Power Contract to the party referred to
therein as the "Purchaser" shall be deemed to mean and include the Withdrawing
Member and its assignees permitted under this Withdrawal Agreement.
 
2.1.3  Oglethorpe shall have no duty to provide, and the Withdrawing Member
shall have no right to participate in, or duty to accept or to pay for electric
capacity associated with, or to make other payments with respect to, Future
Resources (other than a Discretionary Resource Modification with respect to
which the Purchaser subscribes for a PCR in accordance with Section 3.3.3 of the
Wholesale Power Contract), other than Future Resources with respect to which the
Withdrawing Member has subscribed for a PCR as of the date the Withdrawing
Member’s Notice of Intent to Withdraw was delivered to Oglethorpe, except on
terms and conditions agreed to by both parties. Except on terms and conditions
agreed to by both parties, the Withdrawing Member shall have no right to
participate in, or duty to accept or to pay for, or to make other payments with
respect to, any increased electric capacity or any extended useful life or
contract term resulting from a Resource Modification of a Resource with respect
to which the Withdrawing Member has a PCR unless (i) the Resource Modification
is a Minor Resource Modification as provided in Section 3.3.2(a) of the
Wholesale Power Contract, (ii) the Resource Modification is determined to be a
Required Resource Modification as provided in Section 3.3.2(b) of the Wholesale
Power Contract or (iii) the Withdrawing Member subscribes for a PCR as provided
in Section 3.3.3 of the Wholesale Power Contract. Oglethorpe may change the
Withdrawing Member’s PCR as provided in Section 3.3.2(d) of the Wholesale Power
Contract to the same extent as it could have if the Withdrawing Member had not
withdrawn.
 
2.1.4  The Withdrawing Member shall have no right to patronage capital earned
after the date its withdrawal becomes effective as provided in Article 1.
However, the Withdrawing Member shall be entitled to the patronage capital
earned prior to such date, and such patronage capital shall be retired in
accordance with the articles of incorporation, bylaws, and policies of
Oglethorpe as amended from time to time; provided, however, that no such
amendments shall discriminate against the Withdrawing Member.
 
2.1.5  The rates and terms and conditions applicable to the Withdrawing Member
shall be Rate Schedule A to the Wholesale Power Contract, as amended from time
to time as provided in the Wholesale Power Contract; provided that:
 
(a)    no amendment to Rate Schedule A shall discriminate against the
Withdrawing Member, except as expressly provided in this Section 2.1.5; and
 



       

--------------------------------------------------------------------------------

 


(b)    the formulary charges set forth in Rate Schedule A shall be adjusted with
respect to the Withdrawing Member in the following manner to reflect the
differences between service to members and non-members of Oglethorpe:
 

  (i) Cost of Debt - Permitted assignees of a Withdrawing Member that are
beneficiaries of the Rural Electrification Act of 1936, as amended, (the "Act")
will in all events be charged interest based on Oglethorpe’s cost of funds,
while permitted assignees of a Withdrawing Member which are not beneficiaries of
the Act will be charged Oglethorpe’s embedded cost of funds plus an adder
expressed in basis points for different maturities, which will convert the
embedded interest rate on RUS and Federal Financing Bank debt to a rate which
does not provide an interest subsidy to such non-beneficiaries. The adder shall
be the amounts expressed in basis points at which Oglethorpe could issue first
mortgage bonds for the term of the original scheduled maturities of each
existing note at the time of the determination. The adder shall be determined by
averaging the opinions provided by three (3) investment banking firms acceptable
to Oglethorpe and the Withdrawing Member.

 

  (ii) Income Tax - Since Oglethorpe’s revenue from non-members is taxable,
non-members will pay federal and state income tax on their contribution to
Oglethorpe’s net margin attributable to sales of capacity and energy to the
Withdrawing Member.

 

  (iii) A&G Adjustment - The rates charged for Administrative and General
Expenses (TOTAGO) shall be adjusted to exclude charges related to the operation
of Oglethorpe’s board of directors and the costs of services not provided to the
Withdrawing Member.

 
2.1.6  The Withdrawing Member may assign its rights and duties under the
Wholesale Power Contract provided that:
 
(a)    the Withdrawing Member notifies Oglethorpe of its intent to make such
assignment and identifies the proposed assignee within ten (10) days of the date
upon which its Notice of Intent to Withdraw is received by Oglethorpe; and
 
(b)    the assignee executes this Withdrawal Agreement, agrees to abide by all
of the terms and conditions of the Wholesale Power Contract as amended by the
terms of this Withdrawal Agreement, and assumes all of the Withdrawing Member’s
obligations and liabilities under the Wholesale Power Contract as amended by
this Withdrawal Agreement; and
 
(c)    the assignee executes any additional documents and instruments necessary
to effect the assignment and assumption of the Withdrawing Member’s obligations
under the Wholesale Power Contract, as amended by this Withdrawal Agreement; and
 



       

--------------------------------------------------------------------------------

 


(d)    the assignee has either (i) a credit rating equal to or better than the
credit rating of the Withdrawing Member as published by Standard & Poor’s
Ratings Services or Moody’s Investors Service or (ii) if the Withdrawing Member
has no such published credit rating, a credit rating equal to or better than
Oglethorpe’s credit rating as published by Standard & Poor’s Ratings Services or
Moody’s Investors Service; and
 
(e)    the board of directors of Oglethorpe consents to the assignment, which
consent shall not be unreasonably withheld; and
 
(f)    any necessary regulatory approvals are obtained.
 
Any such assignment of the Wholesale Power Contract, as amended by the terms of
this Withdrawal Agreement, shall only become effective on the date that all of
the foregoing conditions have been satisfied. Except in the circumstances and on
the conditions specifically set forth above, all provisions of the Wholesale
Power Contract relating to assignment shall remain in full force and effect.


2.1.7  In connection with an assignment of rights and duties under Section
2.1.6, Oglethorpe will, upon the request of the Withdrawing Member, release and
discharge the Withdrawing Member from its duties and obligations under the
Wholesale Power Contract; provided, however, that if any loan contract between
Oglethorpe and RUS contains notice, consent or approval requirements with
respect to such release and discharge, Oglethorpe will release and discharge the
Withdrawing Member only if such requirements are met.
 
2.1.8  The Withdrawing Member shall be able to exercise the rights of access,
examination, and audit provided by Section 7 of the Wholesale Power Contract
only when there is a rate change adverse to the Withdrawing Member. Such rights
of access, examination, and audit, as limited by the preceding sentence, shall
extend to accounting matters only, and the Withdrawing Member shall not, for
example, be entitled to conduct operational audits.
 
2.2      Except as specifically set forth in Section 2.1, all other terms and
conditions of the Wholesale Power Contract remain unchanged, including, without
limitation, the duty of Oglethorpe to sell and the duty of the Withdrawing
Member to purchase and pay for electric capacity and energy as set forth
therein. The Withdrawing Member reaffirms all of its obligations under the
Wholesale Power Contract, as so amended. Without limiting the foregoing, the
Withdrawing Member’s obligations to make all payments required under the
Wholesale Power Contract remain unchanged except as expressly provided in
Section 2.1.3 with respect to Future Resources and except as expressly provided
in Section 2.1.7 with respect to the release and discharge of the Withdrawing
Member’s duties and obligations.
 



       

--------------------------------------------------------------------------------

 


ARTICLE 3
 
OTHER COVENANTS
 
3.1  Best Effort. Both Oglethorpe and the Withdrawing Member shall use their
reasonable best efforts to take all actions required to satisfy all conditions
precedent to the effectiveness of the Member’s withdrawal as provided in Article
I and shall cooperate with the other party in obtaining all necessary consents
and approvals required thereby.
 
3.2  Indemnity. The Withdrawing Member hereby indemnifies and holds Oglethorpe
harmless from and against any and all losses, costs, liability, damages, and
expenses (including, without limitation, attorney’s fees and expenses) of any
kind suffered or incurred by Oglethorpe pursuant to, as a result of or in
connection with any claim, allegation, complaint, intervention, lawsuit,
administrative action, or other proceeding:
 
(a)  brought or asserted by the Withdrawing Member that Oglethorpe’s actions
under the terms of either (i) that certain ITSA Power Sale and Coordination
Umbrella Agreement, dated as of November 12, 1990, by and between Oglethorpe and
Georgia Power Company ("Umbrella Agreement") or (ii) that certain Supplemental
Agreement, dated as of November 12, 1990, by and among Oglethorpe and Georgia
Power Company, were ineffective as to or may be rejected, overcome or
circumvented by the Withdrawing Member; or
 
(b)  arising out of any attempt by the Withdrawing Member to purchase any
capacity or associated energy or transmission services under Georgia Power
Company’s partial requirements or full requirements tariffs as in effect from
time to time.
 
3.3  Governance. The Withdrawing Member acknowledges and agrees that it shall
have no right to vote on any matter affecting, or any other governance rights
in, Oglethorpe from and after the date that its withdrawal becomes effective in
accordance with Article 1.
 
3.4  Closing. Except as otherwise provided herein, all documents required or
contemplated to be delivered under the terms of this Withdrawal Agreement shall
be delivered in form and substance reasonably satisfactory to Oglethorpe and the
Withdrawing Member at a time, place, and date mutually agreed upon by the
parties.
 
3.5  References to Member. All references in this Withdrawal Agreement to the
"Withdrawing Member" shall be deemed to mean the "Withdrawing Member and its
permitted assignees."
 
3.6  Confidentiality. The Withdrawing Member and Oglethorpe covenant and agree
that from the time the Withdrawing Member delivers its Notice of Intent to
Withdraw to Oglethorpe until the Withdrawing Member’s withdrawal becomes
effective under this Withdrawal Agreement, they each shall keep confidential all
information and discussions regarding the pending withdrawal and shall not
discuss the pending withdrawal or the terms thereof or disclose information
regarding the pending withdrawal. This duty of confidentiality shall not impair
the right to make disclosures required to comply with legal requirements or to
satisfy conditions precedent to the effectiveness of the Withdrawing Member’s
withdrawal.
 



       

--------------------------------------------------------------------------------

 


3.7  Incorporated Definitions. Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to them in the Wholesale Power
Contract.
 


 
THIS SPACE INTENTIONALLY LEFT BLANK
 
SIGNATURE BLOCKS ON NEXT PAGE
 



       

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




ATTEST:
 
 


By: /s/ William L. Brown
Name: William L. Brown
Title: Secretary
 
WITHDRAWING MEMBER
Flint Electric Membership Corporation
 
By: /s/ Jeff S. Pierce
Name: Jeff S. Pierce
Title: Chairman, Flint EMC Board of Directors
 
[Corporate Seal]
         
ATTEST:
 
 



By: /s/ Carl Hames
Name: Carl Hames
Title: Secretary
 
ASSIGNEE
Cobb Electric Membership Coporation
 


By: /s/ Dwight T. Brown
Name: Dwight T. Brown
Title: President and CEO
 
[Corporate Seal]
   



